Perfect ownership confers the privilege of using, enjoying and disposing of property, the usus, fructus, and abusus subject only to legal restrictions. An owner may even inconvenience his neighbor by the use that he makes of his property, but he cannot cause damage to his neighbor's property.
The following articles of the Revised Civil Code are pertinent:
"491. Perfect ownership gives the right to use, to enjoy and to dispose of one's property in the most unlimited manner, provided it is not used in any way prohibited by laws or ordinances.
"Persons who reside out of the State, can not dispose of the property they possess here, in a manner different from that prescribed by its laws."
"667. Although a proprietor may do with his estate whatever he pleases, still he can not make any work on it, which may deprive his neighbor of the liberty of enjoying his own, or which may be the cause of any damage to him."
"668. Although one be not at liberty to make any work by which his neighbor's buildings may be damaged, yet every one has the liberty of doing on his own ground whatsoever he pleases, although it should occasion some inconvenience to his neighbor.
"Thus he who is not subject to any servitude originating from a particular agreement *Page 227 
in that respect, may raise his house as high as he pleases, although by such elevation he should darken the lights of his neighbor's house, because this act occasions only an inconvenience, but not a real damage."
There is no dispute here concerning the damage done to the plaintiff's property and the cause of it, so that we have a case in which an owner has damaged his neighbor's property by the unlawful use he made of his own. But the owner is not sued, the contractor, who assisted the owner in the accomplishment of his illegal act, is the only party defendant.
Article 2324 of the Civil Code reads as follows: "He who causes another person to do an unlawful act, or assists or encourages in the commission of it, is answerable, in solido, with that person, for the damage caused by such act."
The contractor certainly assisted and aided the owner in the perpetration of the unlawful act and it seems to me that it is, therefore, by the very terms of the law, liable in solido with the owner.
I respectfully dissent.